Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The Applicants’ response to the office action filed on 23 March 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.	

Status of the Application
Claims 46- 50, 57, 58, 60, 62-71 and 156-160 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Monforte, Trau et al. and Church et al. 
Claims 46,48, 50, 60, 62-64 and 157-160  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte (WO2007140015), as evidenced by Weitz et al. (WO2006096571) in view of Trau et al.(US20050202429) and Church et al. (WO2007092538; published 16 August 2007; filed 07 February 2007).
Monforte teaches a method of providing an aqueous solution comprising a plurality of cells and at least one reagent for detecting the presence of a biomolecule, i.e. a suspension; 
	Monforte teaches the target biomolecule is a nucleic acid. Furthermore, the reagents are nucleic acids. Monforte also teaches the reagents are associated with the surface of a solid phase component, such as a bead conjugated with a nucleic acid molecule (e.g. para 0014-0016, pg. 5; Fig. 1). 
Monforte also teaches the reagent is a nucleic acid probe (e.g. reagent as in para 0044, pg. 13; probe as in para 0059, pg. 18-19; nucleic acid probes as in para 0114, pg. 33; nucleic acid probes and hybridization reactions as in para 0159-0163, pg. 46-47).
Monforte teaches a similar method implemented using microfluidic technologies(e.g. para 0083-0086,pg. 24-25), yielding partitioned aqueous reaction volumes in a carrier oil phase wherein each aqueous volume comprises a cell and a solid phase reagent such as bead comprising a nucleic acid molecule (e.g. para 0018,pg. 6; para 0085,pg. 24-25; para 0239-0241, pg.71; Fig. 3).
Furthermore, Monforte teaches the solid phase component is a gel (e.g. para 0027, pg. 8-9; para 0224-0225, pg. 65). Monforte also teaches reagents comprising a solid phase that are optionally solid wherein the reagents that are bound to the surface of the solid phase or are locked within the solid phase are released by heating (e.g. para 0233, pg. 68). Monforte further 
Monforte teaches different cells are partitioned in different aqueous vesicles (e.g. para 0128, pg. 37). They also teach their method is used for multiplexed analysis of various targets (e.g. para 0108, pg. 31-32). Furthermore, Monforte teaches using their method in a flow cytometry platform, wherein cells are sorted as selected and unselected based the presence of a biomolecule of interest (e.g. para 0242-0244, pg. 71-72; para 0259, pg. 76).
Monforte teaches vesicles comprising different cells comprising various targets that can be assayed with different probes (e.g. para 0128, pg. 37; para 0108, pg. 31-32: para 0242-0244, pg. 71-72; para 0259, pg. 76).
They also teach vesicles comprising target biomolecules and nucleic acid reagent bound to a solid phase (e.g. para 0014-0016, pg. 5) wherein the nucleic acid reagent is a probe (e.g. reagent as in para 0044, pg. 13; probe as in para 0059, pg. 18-19; nucleic acid probes as in para 0114, pg. 33; nucleic acid probes and hybridization reactions as in para 0159-0163, pg. 46-47).
With regards to the instant claims, the term “species” as recited in the instant claims is interpreted as a reagent that is used to assay a biomolecule target, such as a nucleic acid probe.
Therefore, Monforte makes obvious the limitations: a method of forming a suspension of droplets in a fluid, the method comprising: providing a suspension comprising a plurality of fluidic droplets suspended in a second fluid (e.g. aqueous vesicles in an oil carrier fluid as in para 0083-0086, pg. 24-25; Fig. 3), each of the fluidic droplets comprising a first fluid and a gel droplet that capable of undergoing a phase change in response to an environmental claim 46.
Furthermore, as Monforte teaches combining a cell with a nucleic acid reagent bound to a gel within a droplet(e.g. para 0027, pg. 8-9; para 0224-0225, pg. 65; Fig.1), wherein the nucleic acid reagent is a unique probe (e.g. para 0114, pg. 33; para 0159-0163, pg. 46-47), they render obvious the requirement of each of the gel droplets containing a separate species of nucleic acid probes with respect to each of the other gel droplets as required by claim 46.
Furthermore, Monforte renders obvious the limitation: wherein the first fluid and the second fluid are substantially immiscible (e.g. para 0018, pg. 6; para 0083-0086, pg. 24-25, especially para 0085, pg. 24-25; para 0239-0241, pg.71; Fig. 3) as required by claim 46.
As Monforte teaches aqueous vesicles in an oil carrier fluid (e.g. para 0011-0013, pg. 4-5; para 0083-0086, pg. 24-25; Fig. 1 and 3), Monforte makes obvious the limitation: wherein the first fluid is hydrophilic and the second fluid is hydrophobic as required by claim 48.
As Monforte teaches aqueous vesicles comprising an aqueous solution and reagents(e.g. para 0011-0016,pg. 4-5; para 0083-0086,pg. 24-25; para 0139-0143,pg. 40-41; Fig. 1 and 3), they meet the requirements of the limitation: wherein the plurality of  fluidic droplets comprises substantially of the same composition as required by claim 50.
Monforte teaches adding reagents to vesicles comprising target biomolecules by merging vesicles comprising reagents with the vesicles comprising target biomolecules (e.g. para 0119, pg. 34). Monforte also teaches vesicles comprising target biomolecules and nucleic acid reagent bound to a solid phase (e.g. para 0014-0016, pg. 5) wherein the nucleic acid 
Therefore, Monforte makes obvious the limitation: further comprising fusing at least some of the plurality of fluidic droplets as required by claim 60.
Furthermore, as Monforte teaches methods of detecting the presence of a target nucleic acid by hybridization reactions with nucleic acid probes (e.g. nucleic acid probes and hybridization reactions as in para 0159-0163, pg. 46-47), Monforte makes obvious claims 62 and 63.
Monforte teaches controlling the size of aqueous vesicles to generate aqueous vesicles of uniform size and volume (e.g. para 0081, pg. 23; para 0201, pg. 58-59). Therefore, Monforte meets the requirements of the limitation: wherein the plurality of fluidic droplets has a distribution of average diameters such that no more than about 10% of the droplets have an average diameter that deviates greater than about 10% of the average diameter as required by claim 157.
As Monforte teaches nucleic acid reagents are unique probes(e.g. e.g. reagent as in para 0044, pg. 13; probe as in para 0059, pg. 18-19; nucleic acid probes as in para 0114, pg. 33; nucleic acid probes and hybridization reactions as in para 0159-0163, pg. 46-47) that are locked within the solid phase and are released by heating(e.g. para 0233,pg. 68), they render obvious the limitation:  wherein at least some of the  species are immobilized to the gel within the  gel droplet as required by claim 159.
claim 160.
Regarding the limitations: fluidizing at least some of the gel droplets to release the distinguishable species therein and form a plurality of fluidized droplets containing the distinguishable species and suspended within the second fluid by exposing the gel droplets to the environmental change at least sufficiently to fluidize at least some of the gel droplets, wherein the plurality of fluidized droplets are substantially immiscible in the second fluid as recited in claim 46:
Monforte teaches individual vesicles, i.e. fluidic droplets, comprise reagents for biochemical reactions and function as partitioned aqueous reaction volumes under experimental conditions (e.g. para 0011-0013,pg. 4-5; para 0018,pg. 6; para 0083-0086,pg. 24-25, especially para 0085,pg. 24-25; para 0139-0143,pg. 40-41; para 0239-0241, pg.71; Fig. 3).Monforte also teaches reagents comprising a solid phase that are optionally solid , such as a gel, wherein the reagents are bound to the surface of the solid phase or are locked within the solid phase are released  by heating at the induction of a biochemical reaction(e.g. para 0120,pg. 35; para 0233,pg. 68).

Therefore, when the gels of Monforte undergo a phase change when heated to become fluidized droplets within partitioned aqueous reaction volumes, i.e. fluidic droplets, the fluidized droplets are retained within the fluidic droplets. As the fluidic droplets are immiscible in the oil carrier fluid, i.e. second fluid, the fluidized droplets are in an environment that is immiscible in the second fluid.
However, although Monforte teaches nucleic acid reagents that are bound to the surface of the gelled bead are released by heating at the induction of a biochemical reaction, Monforte does not expressly teach fluidization by heating of the gels of Monforte to release reagents.
At the time the invention was made, Trau et al. teach a method comprising providing a PCR reaction mixture comprising nucleic acid species, such as template, primers and probes,  wherein the nucleic acid species are embedded in an agarose matrix.  This combined nucleic acid/agarose matrix particle is further encapsulated (e.g. para 0013-0014, pg. 2; para 0080, pg. 6). Trau et al. further teach the agarose matrix is melted during thermocycling, releasing nucleic acid mixture for analysis (e.g. para 0016, pg. 2; Fig. 1; claims 1, 5, 6 and 8).
Therefore, Trau et al. teach that fluidization by heating during a biochemical reaction (i.e. during PCR cycling) of an encapsulated gelled particle (i.e. agarose matrix) comprising 
As noted above, Monforte teaches an embodiment of nucleic acid reagents bound to the surface of gelled droplet that are further encapsulated by a fluidic droplet. They also teach reagents are bound to the surface of the gelled droplet are released by heating at the induction of a biochemical reaction (e.g. para 0120, pg. 35; para 0233, pg. 68).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte  comprising heating during a biochemical reaction a gelled droplet comprising nucleic acid reagents  such that the reagents are released  from the gelled droplet to include applying sufficient heat to melt the gelled droplet during the release of the nucleic acid reagents as taught by Trau et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising providing a aqueous suspension wherein nucleic acid reagents bound to  gel supports are released by the application of heat within fluidic droplets in an immiscible fluid.
Therefore,  the combined teachings of Monforte and Trau et al. make obvious the limitations: fluidizing at least some of the gel droplets to release the separate species therein and form a plurality of fluidized droplets containing the separate species and suspended within the second fluid by exposing the gel droplets to the environmental change at least sufficiently claim 46.
Monforte and Trau et al. teach a method comprising heating gelled droplets comprising nucleic acid reagents that reside with fluidic droplets to the extent that that the gelled droplet melts and the nucleic acid reagents are released within the fluidic droplet.
Furthermore, Monforte teaches different cells are partitioned in different aqueous vesicles (e.g. para 0128, pg. 37). They also teach their method is used for multiplexed analysis of various targets (e.g. para 0108, pg. 31-32). Furthermore, Monforte teaches using their method in a flow cytometry platform, wherein cells are sorted as selected and unselected based the presence of a biomolecule of interest (e.g. para 0242-0244, pg. 71-72; para 0259, pg. 76).
Furthermore, Monforte teaches vesicles comprising different cells comprising various targets that can be assayed with different probes (e.g. para 0128, pg. 37; para 0108, pg. 31-32: para 0242-0244, pg. 71-72; para 0259, pg. 76). 
Furthermore, Monforte teaches vesicles comprising target biomolecules and nucleic acid reagent bound to a gel solid phase (e.g. para 0014-0016, pg. 5; para 0027, pg. 8-9; para 0224-0225, pg. 65) wherein the nucleic acid reagent is a probe (e.g. reagent as in para 0044, pg. 
Therefore, both Monforte and Trau et al. render obvious a method comprising providing cells and nucleic acid probes associated with gel droplets encapsulated by fluidic droplets.  
However, the combined teachings of Monforte and Trau et al. do not expressly teach providing nucleic acid probes wherein the species are distinguishable based on nucleic acid sequence.
 Therefore, they do not teach the limitation: a distinguishable species of nucleic acid probes based on different nucleic acid sequences in the distinguishable species as required by claim 46.
Furthermore, they do not teach the requirement of distinguishable species of nucleic acid probes as required by claim 159.
At the time the invention as made, Church et al. teach providing a collection of 1.6x106 nucleic acid probes comprising unique oligonucleotide tags is known in the art (e.g. a tag that is useful in the present invention to identify samples captured from a specific patient or other source is of sufficient length and complexity to distinguish it from sequences that identify other patients or sources of DNA being assayed in parallel. In one aspect, oligonucleotide tags are used in sets, or repertoires, wherein each oligonucleotide tag of the set has a unique nucleotide sequence… Such a set of oligonucleotide tags may have a size in the range of from two, three,
 four, five etc., up to ten and several tens to many thousands, or even millions, e.g., 50 to 1.6x106. In another embodiment, such a size is in the range of from 200 to 40,000; or from 200 to 40,000; or from 200 to 10,000 as in para 078, pg. 34-35).
 According to the present invention, the probe may also contain a barcode identifying each patient or other subject  as in para 035,pg. 14;  para 0099, pg. 45). 
 Furthermore, Church et al. teach probes are immobilized to a support, wherein the support comprises a gel matrix. Furthermore, Church et al. teach an agarose matrix (e.g. para 047,pg. 18; para 072,pg. 32;beads and gel supports as in  para 092,pg. 42).
Furthermore, Church et al. teach sequencing to identify target nucleic acid (e.g. para 012, pg. 6; para 018, pg. 8-9; Example 1, pg. 45-46).
Therefore, Church et al. render obvious the limitation: further comprising the step of determining the sequence of the nucleic acid as required by claim 64.
Like Monforte and Trau et al., Church et al. teach assaying target nucleic acid with nucleic acid probes wherein the probes are provided in a gel matrix.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte and Trau et al. comprising providing nucleic acid probes associated with gel droplets to include providing distinguishable nucleic acid probes comprising different unique barcodes provided in a gel matrix as taught by Church et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of forming a suspension of droplets in a fluid.
claim 46.
Regarding the limitation: wherein each of the plurality of fluidic droplets comprises a target that did not originate from the gel droplet and interacts with the distinguishable species of nucleic acid probes upon fluidization of the gel droplets and release of the distinguishable species therein as required by claim 46:
As noted above, Monforte teaches a solid phase carrier that is a gel  and is capable of holding and releasing biochemical reagents (e.g. para 0027, pg. 8-9; the solid phase can be made out of a material, such as a gel, that readily holds biochemical reagents and releases them as in para 0120,pg. 35; para 0224-0225, pg. 65). Monforte also teaches reagents comprising a solid phase that are optionally solid wherein the reagents are bound to the surface of the solid phase or are locked within the solid phase are released  by heating(e.g. para 0233,pg. 68). 
Furthermore, it is noted that Weitz et al. teach that it is known in the  art at the time the invention was made that gelled droplets comprise a phase change liquid which allow conversion of liquid to solid by a temperature change that is reversible (e.g. lines 16-32, pg. 16- lines 1-2, pg. 17, Weitz).
 Furthermore, Trau et al. teach fluidization of an encapsulated gelled particle (i.e. agarose matrix particles) comprising nucleic acid species, such as nucleic acid probes, is known in the art at the time the invention was made (e.g. para 0013-0014, pg. 2; agarose matrix is 
 Furthermore, Church et al. teach providing a collection of 104 nucleic acid probes comprising unique oligonucleotide barcodes, wherein the probes are immobilized to a gel matrix, is known in the art (e.g. in para 006, pg. 2-3; para 035, pg. 14; para 047,pg. 18; para 072,pg. 32; para 078, pg. 34-35; para 092,pg. 42; para 0099, pg. 45).
 As discussed in the current rejections, both Monforte and Trau et al. teach methods comprising providing gel beads comprising nucleic acid species and subjecting these beads to conditions that cause the release of the nucleic species.
Therefore, although Monforte does not expressly teach an embodiment wherein the solid phase carrier is fluidized, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte  comprising heating a gelled droplet comprising nucleic acid reagents during a biochemical reaction such that the reagents are released  from the gelled droplet to include applying sufficient heat to melt the gelled droplet during the release of the nucleic acid reagents as taught by Trau et al.  wherein the reagents associated with the gel matrix are distinguishable nucleic acid probes comprising different unique barcodes as taught by Church et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising providing a aqueous suspension wherein nucleic acid reagents bound to  gel supports are released by the application of heat within fluidic droplets in an immiscible fluid.
claim 46.
As Church et al. teach an agarose matrix (e.g. para 047,pg. 18; para 072,pg. 32;beads and gel supports as in  para 092,pg. 42), the combined teachings of Monforte, Trau et al. and Church et al. render obvious the limitation: wherein the gel droplets comprise agarose as required by claim 158.
Furthermore, the combined teachings of Monforte, Trau et al., and Church et al. render obvious the requirement of distinguishable species of nucleic acid probes as required by claim 159.


Monforte, Trau et al., Church et al. and Trnovsky et al. 
Claims 65-71, 156 and 158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Trau et al. and  Church et al. as applied to claims 46,48, 50, 60, 62-64 and 157-160 above, and further in view of Trnovsky et al.(US20070020617).
The teachings of Monforte, Trau et al. and Church et al. as applied above are incorporated in this rejection.

Furthermore, Church et al. teach providing a collection of 104 nucleic acid probes comprising unique oligonucleotide barcodes, wherein the probes are immobilized to a gel matrix, is known in the art (e.g. in para 006, pg. 2-3; para 035, pg. 14; para 047,pg. 18; para 072,pg. 32; para 078, pg. 34-35; para 092,pg. 42; para 0099, pg. 45).
 However, the combined teachings of Monforte, Trau et al. and Church et al. do not expressly teach claims 65-71 and 156.
Trnovsky et al. teach formation of gel droplets using agarose or polyacrylamide (e.g. para 0008, pg. 1; para 0032, pg. 3). They also teach that gel droplets are subjected to crosslinking by exposure to a crosslinking reagent (e.g. para 0009, pg. 1; para 0035-0036, pg. 3; Examples of reagents include chemicals for making a gel, such as agarose or acrylamide, cross-linking reagents, denaturing agents, and hybridization buffer as in para 0065, pg. 6; the agarose microdrops were mildly crosslinked with 5 iM divinylsulfone as in para 0073, pg. 7).
In an embodiment, Trnovsky et al. also teach formation of gel droplets by dispersing liquefied gel solution (i.e. gel precursor) comprising biological entities  using a “microdrop maker” (e.g.  para 0030-0031, pg. 3; para 0070, pg. 7) in a hydrophobic liquid (e.g. oil as in para 0030-0031, pg. 3; emulsion matrix as in para 0070, pg. 7) to form an emulsion. The emulsion is then cooled to allow gelation (e.g. para 0030-0031, pg. 3; para 0070, pg. 7) and exposed to a crosslinking reagent (e.g. para 0035-0036, pg. 3; 5 iM divinylsulfone as in para 0073, pg. 7).
 Probes can, for example, be designed to hybridize to particular chromosomes or to specific chromosomal loci as in para 0028, pg. 2-3; In many methods, two or more probes with different binding specifies are used. In some methods, a large population of different probes is used as in para 0037, pg. 3; para 0038, pg. 3-4; using two different probes that each individually bind to segments of different chromosomes as in para 0049, pg. 4). 
Trnovsky et al. teach a population of gel droplets containing a population of nucleic acids, such that some gel droplets contain a single entity (e.g. para 0007, pg. 1; para 0028, pg. 2-3). In an embodiment, Trnovsky et al. teach 10, 000 entities are encapsulated (e.g. para 0007-0008, pg. 1). 
Trnovsky et al. teach encapsulation of aqueous solutions of biological entities in agarose solution (e.g. chromosomes in CIB buffer as in para 0070, pg. 7; nuclei in CIB buffer as in para 0105, pg. 11; cells in HBSS culture buffer as in para 0131-0132, pg. 14).
Like Monforte, Trau et al. and Church et al., Trnovsky teach methods comprising providing gel droplets associated with nucleic acids.
 Therefore , it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Trau et al. and Church et al. comprising providing gel particles containing at least 104 distinguishable nucleic acid probes comprising unique barcodes  to include providing 104 groups of gel particles 
Therefore, as Church et al. teach providing a collection of 104  nucleic acid probes comprising unique oligonucleotide tags is known in the art (e.g. para 078, pg. 34-35), the combined teachings of Monforte, Trau et al., Church et al. and Trnovsky et al.  render obvious the limitation: method of claim 46, wherein at least about 5 groups of gel droplets are provided with each of the gel droplets having substantially the same composition as the other gel droplets but containing a distinguishable species of nucleic acid probes with respect to each of the other gel droplets based on different nucleic acid sequences in the distinguishable species as recited in claim 65.
Furthermore, the combined teachings of Monforte, Trau et al., Church et al. and Trnovsky et al. render obvious claims 66-71.
As Trnovsky teaches uniform sized gel droplets (e.g. para 0122, pg. 13 the combined teachings of Monforte, Trau et al., Church et al. and Trnovsky et al. renders obvious the limitation: wherein the gel droplets has a distribution of average diameters such that no more than about 10% of the droplets have an average diameter that deviates greater than about 10% of the average diameter as required by claim 156.
As Trnovsky et al. teach formation of gel droplets using agarose or polyacrylamide (e.g. para 0008, pg. 1; para 0032, pg. 3), the combined teachings of Monforte, Trau et al., Church et claim 158.

Monforte, Trau et al., Church et al. and Jary 
Claims 47, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Trau et al. and  Church et al. as applied to claims 46,48, 50, 60, 62-64 and 157-160 above, and further in view of Jary (WO2007012638).
The US filing of the 371 (i.e. US20090134027) is an English translation of the patent document WO2007012638. Therefore, the teachings of Jary are cited from the patent document US20090134027.
The teachings of Monforte, Trau et al. and Church et al.  as applied above are incorporated in this rejection.
Monforte, Trau et al. and Church et al. teach a method comprising providing fluidic droplets comprising target nucleic acids, gel droplets and distinguishable nucleic acid probes in a microfluidic device.
 However, the combined teachings of Monforte, Trau et al. and Church et al. do not teach claims 47, 57 and 58.
Jary teaches an embodiment of interactions between droplets (e.g. para 0062, pg. 3) in an oil carrier fluid in a microfluidic device (e.g. biochip and microfluidic devices as in para 0062-0066, pg. 3; as in oil carrier fluid as in  para 0073, pg. 3) in which a first droplet comprising a liquid and particles of a heat-sensitive polymer is subjected to changes in temperature, i.e. an increase in temperature to melt particles of a heat-sensitive polymer and a decrease in 
Jary teaches contacting the gel with a liquid droplet involves surrounding a portion of the gel with the other droplet (i.e. gel droplet within a fluidic droplet) (e.g. para 0096-0098, pg. 4; Fig. 3B-3D).
Jary teaches forming gelled droplets in a microfluidic device (e.g. biochip and microfluidic devices as in para 0062-0066, pg. 3; para 0111-0113, pg. 5; claims 3 -12). Therefore, they meet the limitation: wherein the gel droplets are formed using microfluidic techniques as required by claim 47.
Jary teaches that droplets are generated by gelling agarose at 30°C and that these gelled droplets are dissolved at temperatures above 70°C (e.g. para 0111-0112, pg.5). Therefore, as Jary teaches raising the temperature of the gelled droplets by at least 40 degrees Celsius, they meet the limitation: wherein the temperature of the gel droplets is raised by about 10 °C as required by claim 57.
They also meet the limitation: wherein the temperature of the gel droplets is raised by about 20 °C as required by claim 58.
Like Monforte and Trau et al., Jary teaches gelled structures. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Trau et al. and Church et al. to include gelling droplets using microfluidic technologies as well as fluidizing at least some of the gelled droplets by increasing the temperature to form a plurality of fluidized droplets suspended within the 
Additionally, a skilled artisan would have recognized the advantage of forming a suspension in an immiscible liquid (i.e. reduces droplet evaporation and interfacial tension between the droplet and the carrier medium as in para 0073, pg. 3, Jary).

Monforte, Trau et al., Church et al. and Weitz et al.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Trau et al. and Church et al.  as applied to claims 46,48, 50, 60, 62-64 and 157-160 above, and further in view of Weitz et al. (WO2006096571).
The teachings of Monforte, Trau et al. and Church et al. as applied above are incorporated in this rejection.
Monforte, Trau et al. and Church et al. teach a method comprising providing fluidic droplets comprising target nucleic acids, gel droplets and distinguishable nucleic acid probes in a microfluidic device.
 However, the combined teachings of Monforte, Trau et al. and Church et al. do not teach claim 49.
Weitz et al. teach using a microfluidic device (e.g. lines 29-30, pg. 4; lines 3-8, pg. 9) for a method of forming multiple emulsions comprising forming a first droplet of a first fluid containing a species, such as nucleic acids, which is surrounded by a second fluid which is 
Furthermore, Weitz also teaches the embodiment in which one or more droplets in the multiple emulsion can be solidified by using a phase change liquid as the middle fluid (e.g. In some cases, one or more of the droplets (e.g. an inner droplet and/or an outer droplet) can change form, for instance, to become solidified as in lines  15-16, pg. 6; In some embodiments of the invention, a hardened shell may be formed around an inner droplet, such as by using a middle fluid that can be solidified or gelled as in lines 19-20, pg. 16; In some embodiments, this can be accomplished by a phase change in the middle fluid. A "phase change" fluid is a fluid that can change phases, e.g., from a liquid to a solid. A phase change can be initiated by a temperature change, for instance, and in some cases the phase change is reversible as in lines 22-25, pg. 16; lines 16-29, pg. 16).
Therefore, as the teachings of Weitz encompasses the embodiment of a hydrophobic fluid surrounded by a second fluid which is a phase change liquid that is allowed to solidify, which in turn is surrounded by another fluid that is hydrophilic, they teach the limitation: wherein the first fluid is hydrophobic and the second fluid is hydrophilic as recited in claim 49.
Therefore, as Monforte, Trau et al. and Weitz et al. all  teach methods comprising providing  gelled droplets containing nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Trau et al. and Church et al. to include forming gel droplets in which the droplet contains hydrophobic fluid and is surrounded by hydrophilic fluid as taught by Weitz et al. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No. 9,029,085
Claims 46- 50, 57, 58, 60, 62 -71 and 156-160 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 12 of U.S. patent 9,029,085 in view of Monforte (WO2007140015), Trau et al.(US20050202429),Church et al. (WO2007092538; published 16 August 2007; filed 07 February 2007), Trnovsky et al.(US20070020617), Jary (WO2007012638) and Weitz et al. (WO2006096571).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 
Claims 1-12 of U.S. patent 9,029,085 meet the requirements of the instant invention of providing a plurality of species containing droplets, each of the plurality of droplets comprising a first fluid ( i.e. fluidic droplet) and being surrounded by a second fluid(i.e. carrying fluid); exposing  at least some of the plurality of microfluidic droplets to a first environmental change to form a plurality of rigidified droplets (i.e. causing the fluidic droplet to form a gel droplet).
However, claims 1-12 of U.S. patent 9,029,085 do not meet the requirements of   providing a suspension of gel droplets comprising distinguishable species wherein the gel droplets are fluidized and the species are released as required by claim 46.
However, these features are known in the art. For example, as indicated above, the combined teachings of Monforte, Trau et al., and Church et al.  meet the requirements of claim 46.
 Furthermore, they meet claims 48, 50, 60, 62-64 and 157-160. 
Furthermore, Trnovsky et al. meet claims 65-71, 156 and 158. Furthermore, Jary meets claims 47, 57 and 58. Furthermore, Weitz et al. meet claim 49.
 As U.S. patent 9,029,085, Monforte  and Trau et al. all teach methods comprising providing  gel droplets containing nucleic acids, it would have been obvious to one skilled in the art to modify a method comprising a population of gel droplets containing nucleic acids as taught by U.S. patent 9,029,085 to include the method of Monforte comprising providing species-containing gel droplets and target molecules within fluidic droplets wherein the gel droplets are fluidized and the species are released as taught by Trau et al and wherein the 

US Patent No. 10,221,437
Claims 46- 50, 57, 58, 60, 62-71 and 156-160 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 62 of U.S. Patent No. 10,221,437 in view of Monforte (WO2007140015), Trau et al.(US20050202429),Church et al. (WO2007092538; published 16 August 2007; filed 07 February 2007), Trnovsky et al.(US20070020617), Jary (WO2007012638) and Weitz et al. (WO2006096571).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1- 62 of U.S. Patent No. 10,221,437 meet the requirements of the instant invention of providing a plurality of species containing droplets, each of the plurality of droplets 
However, claims 1- 62 of U.S. Patent No. 10,221,437 do not meet the requirements of   providing a suspension of gel droplets comprising distinguishable species wherein the gel droplets are fluidized and the species are released as required by claim 46.
However, these features are known in the art. For example, as indicated above, the combined teachings of Monforte, Trau et al., and Church et al. meet the requirements of claim 46.
 Furthermore, they meet claims 48, 50, 60, 62-64 and 157-160.
Furthermore, Trnovsky et al. meet claims 65-71, 156 and 158. Furthermore, Jary meets claims 47, 57 and 58. Furthermore, Weitz et al. meet claim 49.
 As U.S. Patent No. 10,221,437, Monforte  and Trau et al. all teach methods comprising providing  gel droplets containing nucleic acids, it would have been obvious to one skilled in the art to modify a method comprising a population of gel droplets containing nucleic acids as taught by Patent No. 10,221,437 to include the method of Monforte comprising providing species-containing gel droplets and target molecules within fluidic droplets wherein the gel droplets are fluidized and the species are released as taught by Trau et al and wherein the species are distinguishable as taught by Church et al. as well as the teachings of Trnovsky et al., Jary and Weitz et al. that meet the requirements of claims 47,49,57,58, 65-71, 156 and 158 because these are particular known techniques recognized as part of the ordinary capabilities 

US Patent No. 10,508,294
Claims 46- 50, 57, 58, 60, 62-71 and 156-160 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 26 of U.S. Patent No. 10,508,294 in view of Monforte (WO2007140015), Trau et al.(US20050202429),Church et al. (WO2007092538; published 16 August 2007; filed 07 February 2007), Trnovsky et al.(US20070020617), Jary (WO2007012638) and Weitz et al. (WO2006096571).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1- 26 of U.S. Patent No. 10,508,294 recite a composition comprising fluidic droplets comprising a cell and a gelled particle, wherein the gelled particle comprises nucleic acid reagents.
Claims 1- 26 of U.S. Patent No. 10,508,294 do not expressly teach a method using this composition and do not meet the requirements of   providing a suspension of gel droplets 
However, such a method is known in the art. For example, as indicated above, the combined teachings of Monforte, Trau et al., and Church et al. meet the requirements of claim 46.
 Furthermore, they meet claims 48, 50, 60, 62-64 and 157-160.
Furthermore, Trnovsky et al. meet claims 65-71, 156 and 158. Furthermore, Jary meets claims 47, 57 and 58. Furthermore, Weitz et al. meet claim 49.
 As U.S. Patent No. 10,508,294, Monforte  and Trau et al. all teach compositions comprising gel droplets containing nucleic acids, it would have been obvious to one skilled in the art to use the composition taught by U.S. Patent No. 10,508,294 to include the method of Monforte comprising providing species-containing gel droplets and target molecules within fluidic droplets wherein the gel droplets are fluidized and the species are released as taught by Trau et al and wherein the species are distinguishable as taught by Church et al. as well as the teachings of Trnovsky et al., Jary and Weitz et al. that meet the requirements of claims 47,49,57,58, 65-71, 156 and 158 because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of forming a suspension of droplets in a fluid.

US Patent No. 10,683,524
Claims 46- 50, 57, 58, 60, 62-71 and 156-160 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 39 of U.S. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1- 39 of U.S. Patent No. 10,683,524 meet the requirements of the instant invention of providing a plurality of species containing droplets, each of the plurality of droplets comprising a first fluid (i.e. fluidic droplet) and being surrounded by a second fluid (i.e. carrying fluid); exposing at least some of the plurality of microfluidic droplets to a first environmental change to form a plurality of gelled droplets (i.e. causing the fluidic droplet to form a gel droplet).
However, claims 1- 39 of U.S. Patent No. 10,683,524 do not meet the requirements of   providing a suspension of gel droplets comprising distinguishable species wherein the gel droplets are fluidized and the species are released as required by claim 46.

 Furthermore, they meet claims 48, 50, 60, 62-64 and 157-160.
Furthermore, Trnovsky et al. meet claims 65-71, 156 and 158. Furthermore, Jary meets claims 47, 57 and 58. Furthermore, Weitz et al. meet claim 49.
 As U.S. Patent No. 10,683,524, Monforte  and Trau et al. all teach methods comprising providing  gel droplets containing nucleic acids, it would have been obvious to one skilled in the art to modify a method comprising a population of gel droplets containing nucleic acids as taught by Patent No. 10,683,524 to include the method of Monforte comprising providing species-containing gel droplets and target molecules within fluidic droplets wherein the gel droplets are fluidized and the species are released as taught by Trau et al and wherein the species are distinguishable as taught by Church et al. as well as the teachings of Trnovsky et al., Jary and Weitz et al. that meet the requirements of claims 47,49,57,58, 65-71, 156 and 158 because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of forming a suspension of droplets in a fluid.





Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicant argues the previously cited art do not meet the requirements of the amended claims because the references, individually or together, do not teach droplet-specific labels.
 This argument is not persuasive.
 It is noted that amended claim 46 recites the limitation: wherein each of the plurality of fluidic droplets comprises a target that did not originate from the gel droplet and interacts with the distinguishable species of nucleic acid probes upon fluidization of the gel droplets and release of the distinguishable species therein.
 Therefore, this limitation requires providing nucleic acid probes that are distinguishable but does not expressly require droplet- specific labels.
 As noted above, Monforte teaches individual vesicles, i.e. fluidic droplets, comprise reagents for biochemical reactions and function as partitioned aqueous reaction volumes under experimental conditions (e.g. para 0011-0013,pg. 4-5; para 0018,pg. 6; para 0083-0086,pg. 24-25, especially para 0085,pg. 24-25; para 0139-0143,pg. 40-41; para 0239-0241, pg.71; Fig. 3).Monforte also teaches reagents comprising a solid phase that are optionally solid , such as a gel, wherein the reagents are bound to the surface of the solid phase or are locked within the solid phase are released  by heating at the induction of a biochemical reaction(e.g. para 0120,pg. 35; para 0233,pg. 68).

 In the interest of compact prosecution, the teaching of Church et al. is applied to meet the requirement of distinguishable nucleic acid probes, as Church et al. teach providing a collection of nucleic acid probes comprising unique oligonucleotide tags is known in the art (e.g. para 078, pg. 34-35).
 Furthermore, the teaching of Church et al. is applied in the current double patenting rejections.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /SAHANA S KAUP/Primary Examiner, Art Unit 1639